Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (the “Agreement”) is made between Deciphera
Pharmaceuticals, LLC, a Delaware limited liability company (the “Company”),
Deciphera Pharmaceuticals, Inc., a Delaware corporation (“Parent”), and Michael
D. Taylor, Ph.D. (the “Executive”). The Company, Parent and Executive are
collectively referred to as the “Parties.”

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated September 25, 2017 (the “Employment Agreement”) which replaced and
superseded a prior employment agreement between the Company and the Executive,
dated March 1, 2014 (the “Prior Employment Agreement”) and which provides for
severance pay and benefits (the “Severance Benefits”) under certain
circumstances;

WHEREAS, the Board of Directors of Parent (the “Board”) appreciates the
Executive’s past and anticipated contributions to the Company;

WHEREAS, effective as of the date the New CEO (as defined below) commences
employment with the Company, unless another date is agreed to by Parties (such
actual date, the “CEO Transition Date”), the Executive shall transition from the
position of President and Chief Executive Officer of the Company to the position
of Senior Advisor;

WHEREAS, if the Executive enters into and does not revoke this Agreement, the
Executive’s employment with the Company will end pursuant to Section 3(d) of the
Employment Agreement effective on the date that is six months from the CEO
Transition Date, unless employment ends on an earlier date consistent with the
terms of this Agreement (such actual date, the “Date of Termination”);

WHEREAS, this Agreement is the Separation Agreement and Release referred to in
the Employment Agreement;

WHEREAS, in exchange for, among other things, the Executive entering into and
not revoking this Agreement and fully complying with the Continuing Obligations
and the Conditions (as each is defined below), the Company shall provide the
Executive with the 2019 Bonus, the Severance Benefits as described in Section 4
of this Agreement and the equity treatment described in Section 5 of this
Agreement; and

WHEREAS, the payments and benefits set forth in this Agreement are the exclusive
payments and benefits to the Executive in connection with the ending of
Executive’s employment. By entering into this Agreement, Executive acknowledges
and agrees that he is not entitled to any other severance pay, benefits or
equity rights including without limitation pursuant to any severance plan,
program or arrangement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

1.    Transition from Employment

(a)    Transition Period. If the Executive enters into, does not revoke, and
complies with this Agreement, the Executive’s employment will continue, along
with the compensation and benefits specified below, until the date that is six
months from the CEO Transition Date, unless the Company sooner terminates the
Executive’s employment for Cause (as defined in Section 3(c) of the Employment
Agreement) or the Executive sooner resigns. The time period between the date of
this Agreement and the Date of Termination shall be referred to herein as the
“Transition Period.”

(b)    Transition Services.

(i)    Effective on the CEO Transition Date the Executive will transition to the
position of Senior Advisor and shall not be authorized to perform any of his
previous duties unless so requested in writing by the new Chief Executive
Officer of the Company (the “New CEO”). At all times during the Transition
Period, the Executive will report to the New CEO or his designee and shall have
such duties as may be prescribed by the New CEO or his designee. As Senior
Advisor, the Executive will provide transitional services to the Company to the
extent directed by the New CEO and/or the Board. The Executive may, with the
Chairman of the Board’s prior written consent, engage in noncompetitive
consulting or non-employment business activities during the Transition Period.
For the avoidance of doubt, the Executive’s service during the Transition Period
on other boards of directors for companies that do not compete with the Company
or Parent as to mechanism of action or indication (as determined by the Board in
its reasonable discretion) shall be deemed noncompetitive and the Chairman of
the Board shall not withhold his consent to such service. If the Executive
accepts employment with another person or entity, the Executive must immediately
resign from employment with the Company as of the date that employment
commences, the Transition Period will end, and if such resignation has not been
consented to in writing by the Board, he will not be entitled to the 2019 Bonus
(as defined below) or the pay and benefits set forth in Sections 4 and 5 of this
Agreement. The Executive agrees to work cooperatively with the Board, the New
CEO and other members of the Company’s management team during the Transition
Period. For the avoidance of doubt, if the Company terminates the Executive’s
employment for Cause or the Executive resigns without the Board’s consent prior
to the date that is six months from the CEO Transition Date, the Executive will
be entitled to the Accrued Benefit set forth in Section 3, shall immediately
cease vesting in his outstanding equity awards, and shall have no further rights
to any compensation or benefits from the Company or any of its affiliates.

(ii)    The Executive hereby waives the application of the definition of “Good
Reason” in the Employment Agreement to all aspects of the Executive’s prior and
continued employment, including but not limited to any changes to the
Executive’s responsibilities, authority or duties, and the Executive agrees that
such “Good Reason” provision is hereby null and void. For the avoidance of
doubt, the Executive shall have no “Good Reason” departure rights under the
Employment Agreement or otherwise.

(c)    Compensation, Benefits, and Vesting. During the Transition Period, the
Executive shall (i) continue to be paid his current Base Salary (as defined in
the Employment Agreement), (ii) remain eligible to participate in the Company’s
group employee benefit plans as

 

2



--------------------------------------------------------------------------------

a regular full-time employee, and (iii) continue to vest in his Preserved Equity
(as defined below), subject to the terms of Section 5 of this Agreement. For the
avoidance of doubt, the equity award granted to the Executive on January 30,
2019 (the “January 30 Award”) shall cease vesting on the CEO Transition Date in
accordance with the applicable equity award agreement and is expressly excluded
from the definition of Preserved Equity. The Executive shall be eligible,
subject to satisfying the Conditions (as defined in Section 4), to receive a
pro-rata amount of his target incentive compensation for 2019 based on 100% of
his target incentive compensation for the period between January 1, 2019 and the
CEO Transition Date (the “2019 Bonus”). The amount of the 2019 Bonus shall be
added to the Severance Amount (as defined in Section 4) and paid in the same
manner as the Severance Amount. The Executive agrees that he will not earn or be
entitled to accrue paid time off during the Transition Period.

2.    Resignations; Board Service. Effective as of the CEO Transition Date, the
Executive hereby resigns as an officer of the Company, as well as from any other
officer positions he holds with any of the Company’s subsidiaries or entities
affiliated with the Company. The Executive agrees to execute any documents
reasonably requested by the Company or any controlled entities in order to
effectuate such resignations. Unless the Executive sooner resigns as a member of
the Board and subject to Board dismissal procedures, the Executive shall
continue to serve as a member of the Board through the end of his current term
expiring at the annual meeting of shareholders in 2021, at which time he will
cease to serve as a member of the Board. The last date of the Executive’s Board
service is referred to herein as the “Board Termination Date.”

Provided that the Executive continues to serve as a member of the Board
following the one year anniversary of the CEO Transition Date, he will receive,
subject to his continued Board service, (i) a pro-rated quarterly retainer of
$12,500 for any Board service following the one year anniversary of the CEO
Transition Date, and (ii) the normal annual director stock option grant(s)
issued at the time of the annual meeting beginning in 2020. For the avoidance of
doubt, (i) no compensation for Board service shall be paid to the Executive
prior to the Date of Termination, (ii) the Executive’s compensation following
the Date of Termination shall be governed by the terms of this Agreement, and
(iii) he will not be eligible to participate in the Non-Employee Director
Compensation Policy (except with respect to the annual option grant at the 2020
annual meeting).

3.    Accrued Benefit. On the Date of Termination (or such later date not to
exceed 30 days after the Date of Termination with respect to (ii) below), the
Executive shall be paid in full for (i) any Base Salary (as defined in the
Employment Agreement) earned through the Date of Termination, (ii) unpaid
expense reimbursements (subject to, and in accordance with, Section 2(d) of the
Employment Agreement) (iii) any accrued but unused hours of unused vacation that
accrued through the Date of Termination, provided the Executive shall not accrue
vacation or other paid time off during the Transition Period.    

4.    Severance Benefits. In exchange for, among other things, the Executive
(i) signing, not revoking and complying with the terms of this Agreement,
(ii) not being terminated by the Company for Cause or resigning his employment
prior to the date the Board determines will be the Date of Termination without
the written consent of the Board, (iii) providing transition services to the
reasonable satisfaction of the New CEO and the Board during the Transition
Period, and (iv) after the Date of Termination, executing and not revoking the
Certificate

 

3



--------------------------------------------------------------------------------

Updating Release of Claims in the form attached as Exhibit A (the “Certificate”)
within the time periods set forth in the Certificate (collectively, the
“Conditions”):

(a)    the Company shall pay the Executive an amount equal to 12 months Base
Salary (the “Severance Amount”); and

(b)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
until the earlier of (i) 12 months following the Date of Termination, (ii) the
end of the Executive’s COBRA health continuation period, or (iii) the date the
Executive becomes eligible for health insurance coverage in connection with new
employment or self-employment (and the Executive’s eligibility for any such
benefits shall be promptly reported by the Executive to the Company), in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company.

The amounts payable under this Section 4 shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over 12
months commencing on the Company’s next regular payroll date after the Effective
Date of the Certificate; provided that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination. Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

5.    Equity.

(a)    On the CEO Transition Date, and notwithstanding anything to the contrary
in the applicable Equity Documents (as defined below) or any continued service
relationship by the Executive, the Executive will forfeit all of his outstanding
unvested equity awards (including without limitation the entire January 30
Award, to the extent not vested as of such date), except for those portions of
his time-based stock-based equity awards that would have vested during the one
year period immediately following the CEO Transition Date (the “Preserved
Equity”). The Executive’s option agreement(s) or stock-based award agreement(s),
together with Parent’s equity plan(s), are collectively referred to herein as
the “Equity Documents.” The Preserved Equity will continue to vest, subject to
the terms of the applicable Equity Documents and the Executive’s continued
service as an employee or Board member, through the one year anniversary of the
CEO Transition Date, at which time all vesting shall cease. If both the Date of
Termination and the Board Termination Date (such later date, the “Last Vesting
Day”) occur prior to the one year anniversary of the CEO Transition Date and the
Executive satisfies the Conditions, then notwithstanding anything to the
contrary in the Equity Documents, the then unvested number of shares underlying
the Preserved Equity held by the Executive that would have vested between the
Last Vesting Day and the one year anniversary of the CEO Transition Date shall
vest and become exercisable as of the Last Vesting Day; provided that, although
vesting will cease as of the Last Vesting Day and the post-service exercise
period with respect to any vested shares will commence on the Last Vesting Day,
the termination of the unvested portion of the Executive’s Preserved Equity that
would otherwise occur on the Last Vesting Day will be delayed to the extent
necessary to effectuate the terms of this Agreement. A full and complete summary
of the Executive’s outstanding equity grants is attached hereto as Exhibit B. By
signing this Agreement, the Executive acknowledges and agrees that he has no
other equity interests in the Company, Parent or any of their respective
affiliates other than those listed on Exhibit B.

 

4



--------------------------------------------------------------------------------

(b)    In addition, subject to the Executive satisfying the Conditions, Parent
shall extend the exercise period with respect to the Executive’s vested stock
options until the earlier of (i) the original 10-year expiration date for such
vested stock options as provided in the applicable Equity Documents, or (ii) 180
days after the later to occur of the Date of Termination or Board Termination
Date (the “Extended Exercise Period”) provided that any stock option subject to
this Extended Exercise Period shall cease to be treated for tax purposes as an
incentive stock option.

(c)    If (i) the Executive has satisfied the Conditions (to the extent
applicable), (ii) within the one year period immediately following the CEO
Transition Date, a Sale Event occurs (as “Sale Event” is defined in the
Deciphera Pharmaceuticals, Inc. 2017 Stock Option and Incentive Plan), and
(iii) the Executive is serving on the Board at the time of such Sale Event,
then, notwithstanding anything to the contrary in the applicable Equity
Documents, all of the Executive’s outstanding Preserved Equity that has not yet
vested shall immediately vest and become exercisable. For the avoidance of
doubt, if a Sale Event occurs following the one year anniversary of the CEO
Transition Date and the Executive continues to serve on the Board at the time of
such Sale Event, any stock option grants that the Executive receives as part of
his service on the Board (as set forth in Section 2) shall be treated in
accordance with the acceleration of options provisions provided for all Board
members.

Except as set forth herein, the terms of the Equity Documents shall continue in
full force in all respects.

6.    General Release. The Executive irrevocably and unconditionally releases
and forever discharges the Company, Parent, and all of their affiliated and
related entities (the “Affiliates”), the Company’s, Parent’s, and Affiliates’
respective predecessors, successors and assigns, employee benefit plans and the
fiduciaries of such plans, and the current and former officers, directors,
stockholders, employees, attorneys, accountants, and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when Executive signs this Agreement, he has, ever had, now claims to
have or ever claimed to have had against any or all of the Releasees. This
release includes, without limitation, the complete waiver and release of all
Claims of or arising in connection with or for: the Employment Agreement and the
Prior Employment Agreement or any other agreement between the Executive and any
of the Releasees, including Claims for breach of express or implied contract;
wrongful termination of employment whether in contract or tort; intentional,
reckless, or negligent infliction of emotional distress; breach of any express
or implied covenant of employment, including the covenant of good faith and fair
dealing; interference with contractual or advantageous relations, whether
prospective or existing; deceit or misrepresentation; discrimination or
retaliation under state, federal, or municipal law, including, without
limitation, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
et seq., as amended, the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and
Chapter 151B of the Massachusetts General Laws; any claim under any state or
local statute, rule, ordinance, or

 

5



--------------------------------------------------------------------------------

regulation, all contract and quasi-contract claims, claims for promissory
estoppel or detrimental reliance, claims for wages, bonuses, incentive
compensation, and severance allowances or entitlements, all claims for fraud,
slander, libel, defamation, disparagement, intentional infliction of emotional
distress, personal injury, negligence, compensatory or punitive damages, or any
other claim for damages or injury of any kind whatsoever, and all claims for
monetary recovery, including, without limitation, attorneys’ fees, experts’
fees, medical fees or expenses, costs, and disbursements; as well as any Claims
for alleged wrongful discharge, discrimination or harassment, negligent or
intentional infliction of emotional distress, breach of an express or implied
contract, promissory estoppel, whistleblower retaliation, other personal injury,
fraud or misrepresentation, defamation, invasion of privacy, negligence,
retaliation, violation of public policy, or any other unlawful behavior;
defamation or damage to reputation; reinstatement; punitive or emotional
distress damages; wages, severance pay, vacation pay, back or front pay or other
forms of compensation, whether under the Massachusetts Wage Act, M.G.L. c. 149,
§§148-150C, or otherwise; and attorney’s fees and costs. The Executive
understands that this general release of Claims includes, without limitation,
any and all Claims related to the Executive’s employment by the Company
(including without limitation, any Claims against the Company or Parent in
respect of any stock-based awards of any kind) and the termination of his
employment, and all Claims in his capacity as a Parent stockholder arising up to
and through the date that the Executive enters into this Agreement. Executive
understands that this general release does not extend to any rights or Claims
that may arise out of acts or events that occur after the date on which the
Executive signs this Agreement. Executive represents that he has not assigned to
any third party and has not filed with any agency or court any Claim released by
this Agreement. This release does not affect the Executive’s rights or
obligations under this Agreement, nor shall it affect the Executive’s rights, if
any, to unemployment compensation benefits or to workers’ compensation.

7.    409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of his separation from employment would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)    The Parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to

 

6



--------------------------------------------------------------------------------

this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A 2(b)(2). The Parties agree that this
Agreement may be amended, as reasonably requested by any Party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to any Party.

8.    Return of Property. On or before the Date of Termination (and upon earlier
request by the Company), the Executive shall be required to return all Company
property, including, without limitation, computer equipment, software, keys and
access cards, credit cards, files and any documents (including computerized data
and any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships (“Company
Property”). After returning all Company Property, the Executive commits to
deleting and finally purging any duplicates of files or documents that may
contain Company or customer information from any non-Company computer or other
device that remains the Executive’s property after the Date of Termination.
Notwithstanding the foregoing, the Executive shall be permitted to retain any
documents that the Board deems necessary for him to serve as a member of the
Board through the Board Termination Date, provided that the Executive agrees to
promptly return such documents on or prior to the Board Termination Date or upon
such earlier request by the Board. For purposes of this Section 8, “Company”
shall include Parent and all Affiliates.

9.    Communications Regarding Transition. The Executive agrees that he will not
(without the prior written approval of the Chairman or the Board) communicate
about his transition or departure with anyone until after the Chairman of the
Board has made a formal written announcement about the Executive’s transition
and departure through an email communication (the “Company Announcement”);
provided that the Executive may communicate with his tax advisors, attorneys,
and immediate family members about his transition and departure before the
Company Announcement, provided further that the Executive first advises such
persons not to reveal information about the Executive’s transition and departure
and each such person agrees. The Executive has agreed to communicate positively
about his employment at the Company as well as his transition and departure both
internally and externally and work collaboratively with the Company’s New CEO,
the Chief Financial Officer and other management members on communications
planning and transition matters. If the Executive publishes a written statement
about his employment or his transition or departure, including through email or
a social media posting, the Executive shall first have the content approved in
writing by the Chairman of the Board. These obligations shall not in any way
affect any person’s obligations to provide truthful information as required by
law.

10.    Non-Disparagement. Subject to Section 14 of this Agreement, the Executive
agrees not to take any action or make any statements, written or oral, that are
disparaging about or adverse to the business interests of the Company or any of
its affiliates or its or their products, services or current or former officers,
directors, shareholders, employees, managers or agents. These non-disparagement
obligations shall not apply to truthful testimony in any legal proceeding.

11.    Continuing Obligations; Termination of Payments; Injunctive Relief. The
Executive acknowledges that his right to the 2019 Bonus and the pay and benefits
set forth in Sections 4 and 5 of this Agreement are conditioned on his full
compliance with the provisions in Sections 7,

 

7



--------------------------------------------------------------------------------

8, and 9 of the Employment Agreement, which are hereby incorporated by reference
as material terms of this Agreement. Collectively, Sections 7, 8, and 9 of the
Employment Agreement, and Sections 8, 9 and 10 of this Agreement shall be
referred to as the “Continuing Obligations.” In the event that the Executive
fails to comply with any of the Continuing Obligations, in addition to any other
legal or equitable remedies it may have for such breach, the Company shall have
the right to terminate the Severance Benefits in Section 4 and to seek repayment
of any previously paid Severance Benefits. Such termination in the event of a
breach by the Executive shall not affect the general release in Section 6 or the
Executive’s obligation to comply with the Continuing Obligations and shall be in
addition to, and not in lieu of, the Company’s rights to other legal and
equitable remedies that the Company may have. Further, the Executive agrees that
it would be difficult to measure any harm caused to the Company that might
result from any breach by the Executive of any of the Continuing Obligations and
that, in any event, money damages would be an inadequate remedy for any such
breach. Accordingly, the Executive agrees that if he breaches, or proposes to
breach, any portion of the Continuing Obligations, the Company shall be
entitled, in addition to all other remedies it may have, to an injunction or
other appropriate equitable relief to restrain any such breach, without showing
or proving any actual damage to the Company and without the necessity of posting
a bond, and to recover the Company’s attorney’s fees associated with any such
breach by the Executive.

12.    Advice of Counsel. This Agreement is a legally binding document and the
Executive’s signature will commit the Executive to its terms. The Executive
acknowledges that he has been advised to discuss all aspects of this Agreement
with his attorney, that he has carefully read and fully understands all of the
provisions of this Agreement and that the Executive is voluntarily entering into
this Agreement.

13.    Attorney’s Fees. The Company will reimburse the Executive up to $5,000
for his reasonable attorney’s fees incurred in connection with this Agreement,
subject to the Executive’s timely submission of appropriate documentation.

14.    Protected Disclosures. Nothing in this Agreement or otherwise limits the
Executive’s: (i) obligation to testify truthfully in any legal proceeding;
(ii) right to file a charge, claim or complaint with any federal agency (such as
the Equal Employment Opportunity Commission) or any state or local governmental
agency or commission (together, a “Government Agency”); or (iii) ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including his ability to provide documents or other information, without notice
to the Company.

15.    Effective Date. To accept this Agreement, the Executive must return a
signed, unmodified original or PDF copy of this Agreement so that it is received
by the undersigned on or before March 4, 2019. This Agreement shall become
effective upon Execution by both parties (the “Effective Date”). For the
avoidance of doubt, if the Executive does not enter into this Agreement, then
the Executive’s employment will end on a date to be determined by the Company,
and the Company shall provide the Executive with documentation at that time that
will replace this Agreement.

16.    Enforceability. The Executive acknowledges that, if any portion or
provision of this Agreement or the Continuing Obligations shall to any extent be
declared illegal or unenforceable

 

8



--------------------------------------------------------------------------------

by a court of competent jurisdiction, then the remainder of the Agreement and
Continuing Obligations, other than those portions or provisions as to which it
is so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision shall be valid and enforceable to the fullest extent
permitted by law.

17.    Entire Agreement. This Agreement, along with the Continuing Obligations,
constitutes the entire agreement between the Executive and the Company and/or
Parent concerning the Executive’s relationship with the Company and/or Parent,
and supersedes and replaces any and all prior agreements and understandings
between the Executive and the Company and/or Parent concerning the Executive’s
relationship with the Company and/or Parent including, without limitation, the
Prior Employment Agreement and the unpreserved provisions of the Employment
Agreement, provided that the Equity Documents (subject to Section 5 of this
Agreement) shall continue to be in full force and effect. In addition, and
notwithstanding the foregoing, the definition of “Cause” in the Employment
Agreement and Sections 10, 11, 13, 15, 17, 18, and 19 of the Employment
Agreement shall remain in full force and effect to the extent consistent with
the terms of this Agreement.

18.    Waiver; Amendment. No waiver of any provision of this Agreement,
including the Continuing Obligations, shall be effective unless made in writing
and signed by the waiving party. The failure of any Party to require the
performance of any term or obligation of this Agreement or the Continuing
Obligations, or the waiver by any Party of any breach of this Agreement or the
Continuing Obligations shall not prevent any subsequent enforcement of such term
or obligation or be deemed a waiver of any subsequent breach. This Agreement may
not be modified or amended except in a writing signed by both the Executive and
a duly authorized officer of the Company.

19.    Taxes. The Company shall undertake to make deductions, withholdings and
tax reports with respect to payments and benefits under this Agreement and in
connection with other compensation matters to the extent that it reasonably and
in good faith determines that it is required to make such deductions,
withholdings and tax reports. Payments under this Agreement shall be in amounts
net of any such deductions or withholdings. Nothing in this Agreement shall be
construed to require the Company to make any payments to compensate the
Executive for any adverse tax effect associated with any payments or benefits
made to the Executive in connection with the Executive’s employment with the
Company.

20.    Acknowledgment of Wage and Other Payments. The Executive acknowledges and
represents that, as of the date of his execution of this Agreement and except as
expressly provided in this Agreement, the Executive has been paid all wages,
bonuses, compensation, benefits and other amounts that any of the Releasees has
ever owed to the Executive. The Executive is not entitled to any bonus,
incentive compensation or other compensation except as specifically set forth in
this Agreement.

21.    Jurisdiction. The Executive and the Company hereby agree that the
Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim of a violation of this Agreement. With respect to
any such court action, the Executive submits to the jurisdiction of such courts
and acknowledges that venue in such courts is proper.

 

9



--------------------------------------------------------------------------------

22.    Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts without regard to
conflict of law principles. In the event of any dispute, this Agreement is
intended by the Parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against any Party or the “drafter” of all or any portion of this Agreement.

23.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document. Facsimile and pdf signatures shall be deemed to be of equal force and
effect as originals.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement on the date(s) indicated below.

 

COMPANY: DECIPHERA PHARMACEUTICALS, LLC a Delaware limited liability company By:
 

/s/ James Bristol

Name:   James Bristol Title:   Authorized Signatory Date:   March 4, 2019
PARENT: DECIPHERA PHARMACEUTICALS, INC. By:  

/s/ James Bristol

Name:   James Bristol Title:   Authorized Signatory Date:   March 4, 2019
EXECUTIVE: By:  

/s/ Michael D Taylor , Ph.D.

Name:   Michael D. Taylor, Ph.D. Date:   March 4, 2019

 

11



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE UPDATING RELEASE OF CLAIMS

I, Michael D. Taylor, Ph.D., hereby acknowledge and certify that I entered into
a Transition Agreement with Deciphera Pharmaceuticals, LLC (the “Company”) and
Deciphera Pharmaceuticals, Inc. (“Parent”) dated March 4, 2019 (the
“Agreement”). Capitalized terms used herein and not otherwise defined have the
meanings ascribed to such terms in the Agreement. Pursuant to the Agreement, and
provided that I have satisfied the Conditions, I am required to execute this
certificate, which updates the release of claims set forth in Section 6 of the
Agreement (this “Certificate”), in order to be eligible for the 2019 Bonus and
the pay and benefits set forth in Sections 4 and 5 of the Agreement. I
understand that I may not sign this Certificate until on or after the Date of
Termination and that I must return it to the Company within twenty-one (21) days
after the Date of Termination.

I, therefore, agree as follows:

 

  1.

A copy of this Certificate was attached to the Agreement as Exhibit A.

 

  2.

In consideration of the benefits contained in the Agreement, including but not
limited to the 2019 Bonus and the pay and benefits set forth in Sections 4 and 5
of the Agreement, for which I become eligible only if I sign this Certificate, I
hereby extend the release of claims set forth in Section 6 of the Agreement to
any and all claims that arose after the date I signed the Agreement through the
date I signed this Certificate (the “Effective Date”), subject to all other
exclusions and terms set forth in the Agreement.

 

  3.

I have carefully read and fully understand all of the provisions of this
Certificate, I knowingly and voluntarily agree to all of the terms set forth in
this Certificate, and I acknowledge that in entering into this Certificate, I am
not relying on any representation, promise or inducement made by the Company,
Parent or their respective representatives with the exception of those promises
contained in this Certificate and the Agreement. I further acknowledge that I
have been advised to discuss all aspects of this Certificate with my attorney.

 

  4.

I agree that this Certificate is part of the Agreement.

 

  5.

I have been provided with the opportunity to consider this Certificate for
twenty-one (21) calendar days from the Date of Termination (the “Consideration
Period”). I understand that for a period of seven (7) business days from the day
of the execution of this Certificate, I shall retain the right to revoke this
Certificate by written notice that must be received by the undersigned before
the end of such revocation period. This Certificate shall become effective on
the business day immediately following the expiration of the revocation period
(the “Effective Date”), provided that I do not revoke this Certificate during
the revocation period.

 

[Signature page follows.]



--------------------------------------------------------------------------------

 

Michael D. Taylor, Ph.D.

 

Date



--------------------------------------------------------------------------------

EXHIBIT B

Below is a summary of all of the Executive’s outstanding equity grants as of
March 17, 2019.1

 

Grant
Number


   Grant
Date
     Plan
     Type
     Shares
     Price
     Total
Vested
     Total
Unvested
     Exercised/
Released
     Outstanding/
Unreleased
     Exercisable/
Releasable
 

000283

     01/30/2019        2017        ISO        18,975.00      $ 26.35       
690.00        18,285.00        0.00        18,975.00        690.00  

000284

     01/30/2019        2017        NQ        244,025.00      $ 26.35       
10,268.00        233,757.00        0.00        244,025.00        10,268.00  

000012

     12/18/2015        2015        NQ        502,658.00      $ 1.89       
502,658.00        0.00        13,997.00        488,661.00        488,661.00  

R000012

     12/18/2015        2015        NQ        50,974.00      $ 1.89       
50,974.00        0.00        0.00        50,974.00        50,974.00  

000028

     12/18/2015        2015        NQ        123,034.00      $ 1.89       
105,092.00        17,942.00        0.00        123,034.00        105,092.00  

000051

     09/27/2016        2015        NQ        217,525.00      $ 3.95       
145,017.00        72,508.00        0.00        217,525.00        145,017.00  

000089

     06/04/2017        2015        NQ        247,633.00      $ 6.13       
108,339.00        139,294.00        0.00        247,633.00        108,339.00  

000167

     02/16/2018        2017        NQ        225,000.00      $ 29.71       
65,625.00        159,375.00        0.00        225,000.00        65,625.00     
              

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                   Total        988,663.00        641,161.00        13,997.00  
     1,615,827.00        974,666.00  

 

1 

Grants 000283 and 000284 together comprise the January 30 Award.